Citation Nr: 1526965	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  08-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for asthma.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.

4.  Entitlement to a compensable evaluation for allergic rhino-sinusitis.

5.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy associated with a lumbar spine disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy associated with a lumbar spine disability.




ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Nashville, Tennessee.

In August 2010 and June 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes, and entitlement to an evaluation in excess of 40 percent for a lumbar spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See Correspondence, March 2010 (diabetes) and May 2014 (spine); see also Deferred Rating, May 2010. 

The issues of entitlement to a compensable evaluation for bilateral hearing loss, a compensable evaluation for allergic rhino-sinusitis, an evaluation in excess of 10 percent for left lower extremity radiculopathy, and an initial evaluation in excess of 10 percent for right lower extremity radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran was unemployed from around June 2008 to August 2009, and from May 2010 to February 2011; during that time, he was service-connected for a lumbar spine disability (40 percent), allergic rhino-sinusitis (noncompensable), and a left hand scar (noncompensable), with a 40 percent combined rating.

2.  The Veteran's service-connected disabilities do not prevent him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met; referral for extraschedular consideration is not warranted. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for a TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a May 2008 VCAA letter fully satisfied the duty to notify provisions.  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess, 19 Vet. App. 473.  Another VCAA letter was sent in June 2014.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records have all been associated with the claims file.  The Veteran has not identified any outstanding records relevant to his claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2014).

With regard to the TDIU claim, as explained in detail below, the Veteran's only periods of unemployment were from June 2008 to August 2009, and from May 2010 to February 2011.  During that time, his only service-connected disabilities were his lumbar spine, allergic rhino-sinusitis, and a scar.  The Veteran has not alleged, and the evidence does not otherwise indicate, that he was unemployable due to his sinusitis or scar.  Regarding his lumbar spine, he was afforded VA examinations in July 2006, August 2008 (with an October 2008 addendum), March 2011, September 2011, February 2012 (with a May 2012 addendum), and September 2014.  The July 2006, September 2011, February 2012, and September 2014 VA examiners all addressed the effect of the Veteran's lumbar spine disability on his occupational functioning.  (The August 2008 VA examiner opined that the Veteran was not fully cooperative with the examination, and therefore that he could not further opine regarding the effect of his spine on his occupational functioning).  Therefore, the Board finds that these VA examinations are sufficient upon which to base a decision with regard to the Veteran's claim.

In August 2010, the Board deferred decision on the Veteran's TDIU claim.  In June 2014, the Board remanded the claim so that more recent VA treatment records dated could be associated with the claims file, the Veteran could be advised of VAOPGCPC 5-2005, and the Veteran's last day worked at the postal service could be verified.  Pursuant to the Board's remand, the Veteran's more recent VA treatment records dated through December 2014 were associated with the claims file, he was advised of VAOPGCPC 5-2005, and repeated requests were made to OPM for clarification as to the Veteran's last day of employment.  The Board acknowledges that it remains not entirely clear which date the Veteran separated from federal service between June 2008 and January 2009.  Regardless, the Board finds the exact date to be irrelevant to the ultimate disposition in this case, and therefore that another remand would only unreasonably delay a final disposition.  As explained in great detail below, the records in evidence show that the Veteran's last day actually worked at the postal service was in March 2008, his last pay date was in June 2008, and OPM granted his claim for disability retirement in January 2009.  Which date he was last technically "employed" between that time is immaterial, as for TDIU purposes, the relevant date would be the date he was last "gainfully" employed, i.e., in receipt of a salary that amounts to a living wage.  Moreover, regardless, and as explained in detail below, the specific date between June 2008 and January 2009 is irrelevant because the Board has ultimately concluded that the schedular criteria for a TDIU were not met at any time since 2008, and the Board has concluded that referral for extraschedular consideration is not warranted for any time since 2008.  Therefore, the Board finds there was substantial compliance with the Board's remand directives, and any shortcoming with regard to the development with OPM is harmless.  See Stegall v. West, 11 Vet. App. 268 (1998).

As a final matter, the Board acknowledges that the Veteran's claim for service connection for asthma is being remanded herein for another VA medical opinion to address secondary service connection.  In that regard, the Board notes that the claims file is voluminous, including several private medical opinions, VA examination reports, and VA medical opinions, and none of the medical evidence of record indicates that the Veteran is unable to maintain a substantially gainful occupation due to asthma.  Indeed, the Veteran himself has repeatedly alleged in a plethora of statements in support of his claim that he is unable to maintain substantially gainful employment due to back pain, and that he has difficulty standing, lifting, and sleeping as a result of his back.  He has even cited in support of his claim the fact that he obtained a disability retirement from the postal service in 2008 due to his back condition.  Statements from his wife and son likewise assert difficulty working due to his back condition.  Thus, to the extent that the Veteran deviated from this central theory in his November 2008 statement, which includes one sentence listing asthma among several conditions based on which he alleged he is unable to work (which same paragraph was copied into January 2009 correspondence), the Board finds this rogue allegation, with no explanation or rationale, to be not credible because it is inconsistent with his plethora of other statements in evidence - his story - including his formal April 2008 Form 21-8940, in which he has maintained he cannot work or follow substantially gainful employment due only to his service-connected lumbar spine disability.  See, e.g., Correspondence, March 2008, April 2008; May 2008; Form 21-4142, May 2008; Forms 9, September 2008 and February 2010.  In fact, in the same November 2008 statement, the Veteran goes on to offer several arguments in support of his central contention that he is unable to maintain employment due to his back.  Thus, the Board finds that it is appropriate to proceed with a decision in the TDIU matter.

Such distinction is well supported by case law.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Hathaway v. Merit Systems Protection Board, 981 F.2d 1237 (Fed. Cir. 1992) (Board did not err by crediting different parts of witness testimonies; a fact finder is not obliged to accept or reject a witness testimony in toto, but should rather evaluate the testimony in light of other evidence to determine whether and how much of the witness' testimony is credible); DeSarno v. Department of Commerce, 761 F.2d 657, 661 (Fed. Cir. 1985) ("That some parts of a witness' testimony may be attacked is a common phenomenon.  It supplies no basis, however, for holding that the fact-finder is not entitled to credit other parts of that witness' testimony."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2014); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2014).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2013).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b). The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

VAOGCPC 2005-05 held that 38 C.F.R. § 4.16 permits VA to award TDIU ratings based on temporary (i.e., non-permanent) inability to follow a substantially gainful occupation, except that under 38 C.F.R. § 3.340(a)(1), "[t]otal ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule," and not every period of inability to work will establish an inability to pursue a substantially gainful occupation.  "Schedular ratings are intended to compensate for considerable periods of time lost from work, which strongly suggests that VA does not intend to authorize an extraschedular TDIU rating for each individual period of time lost from work without regard to the frequency and duration of such periods and their overall effect on the veteran's employability."  See id.  "Depending upon the facts of each individual case, a period of incapacity lasting for days, weeks, or even months would not necessarily render the veteran unable to pursue a substantially gainful occupation."  See id.  Determinations should be made on the facts of each individual case, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See id.

The Veteran claims entitlement to a TDIU.  He has iterated in several statements submitted since 2008 in support of his claim that he cannot work due to his service-connected lumbar spine disability.  

By way of background, in August 2010, the Board denied entitlement to an increased evaluation in excess of 40 percent for the Veteran's service-connected lumbar spine disability.  The Board remanded the TDIU claim for further development.

The Veteran's service-connected disabilities are as follows:  lumbar spine (40 percent), left lower extremity radiculopathy (10 percent), right lower extremity radiculopathy (10 percent), tinnitus (10 percent), allergic rhino-sinusitis (zero percent), hearing loss (zero percent), and a left hand scar (zero percent).  His combined rating was 40 percent effective January 26, 2001, 50 percent effective October 31, 2011, and then 60 percent effective May 30, 2014.

As shown above, the Veteran does not meet the schedular criteria for a TDIU at any time during the period on appeal.  The Veteran has multiple service-connected disabilities; therefore, the requirement is that one be rated at 40 percent or more, and the combined rating be 70 percent or more.  Combining disabilities of a single etiology - that is, the back disability with associated radiculopathy of the lower extremities - equates to a 50 percent rating.  See 38 C.F.R. § 4.25 (Generally, disability ratings are not combined by adding the percentages together, as this could lead to a percentage in excess of 100 percent, which is impossible.  Instead, a table is used which considers the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity).  Thus, the Veteran meets the initial requirement of one service-connected at 40 percent or more.  However, his combined rating has never exceeded 60 percent.  Therefore, he does not meet the second requirement that the combined rating be 70 percent or more.  In short, the Veteran's service-connected disabilities do not meet the schedular criteria for TDIU.  

The Board further finds that referral for extraschedular consideration is not warranted.  The Veteran has in fact maintained employment as a teacher for most of the period on appeal, except for two temporary periods of unemployment from around June 2008 to August 2009, and from May 2010 to February 2011.

The Board acknowledges that the evidence shows the Veteran stopped working as a career postal carrier in March 2008, he used leave thereafter, received his final pay in June 2008, and was awarded a disability retirement in January 2009.  The records show that he was awarded the disability separation because he could not be reassigned due to his back condition, and because he did not meet the minimum qualifications for other agency positions with comparable pay.

Meanwhile, in April 2008, the Veteran reported that he had applied for a teaching position with Memphis City Schools, and that he was completing his Master's Degree at the University of Memphis.  See Form 21-8940.  He subsequently worked fulltime as a teacher for Memphis City Schools for the August 2009 to May 2010 school year, and the Veteran reported only missing nine days of work due to his back.  See Form 21-8940, September 2010.  Next, in February 2011, he obtained a fulltime teaching position with Memphis City Schools.  See Correspondence, received August 2014.  The Veteran reported to subsequent VA examiners, and in July 2014 correspondence, that he continued working as a school teacher.  See also Baptist OneCare Patient Form, May 2014.  Thus, the Veteran has clearly been able to maintain gainful employment for a majority of the period on appeal.  As shown above, despite his service-connected disabilities, he was able to teach for the August 2009 to May 2010 school year, and since February 2011 at another school system.

The Veteran himself wrote in February 2010 that he acknowledges that he earned a Master's Degree and was a teacher and no longer wanted a TDIU, but rather that he believed he was entitled to a TDIU for his periods of temporary unemployment.  

During his two temporary periods of unemployment from around June 2008 to August 2009, and from May 2010 to February 2011, the Veteran's service-connected disabilities were a lumbar spine disability, a left hand scar, and allergic rhino-sinusitis.  He was not awarded service connection for his other disabilities until later.  The Board notes that the Veteran has not alleged unemployability due to the left hand scar or his allergic rhino-sinusitis, and there is certainly no indication in the evidence or the Veteran's statements that the scar or his rhino-sinusitis caused unemployability.  

As for his lumbar spine disability, a March 11, 2008 letter from the Veteran's private physician, Dr. H.B., reflects that he opined that due to acute back pain, the Veteran was unable to work until March 28, 2008.  A March 2008 Department of Labor Form WH-380 completed by Dr. J.S. reflects that Dr. J.S. opined the Veteran was not incapacitated due to his back, and that he was not unable to perform work of any kind, but that he would need to take leave intermittently due to his back condition.  Dr. J.S. previously opined in a September 2006 letter that it was in the Veteran's best interest that he obtain a less physically stressful job (than his postal position).  A March 2008 letter from K.M., a physical therapist, reflects that he opined the Veteran should avoid lifting.  Another letter from Dr. H.B. dated in April 2008 reflects that he opined that the Veteran could not lift more than 50 pounds due to his back disability.  The Board also acknowledges a December 2010 VA treatment record reflects the Veteran was not able to deliver mail because it would require taking narcotic pain medication causing driving to be a problem and affecting his ability to perform other daily activities.  

The Veteran was afforded VA examinations for his lumbar spine disability in July 2006, August 2008 (with an October 2008 addendum), March 2011, September 2011, February 2012 (with a May 2012 addendum), and September 2014.  

The July 2006 VA examiner opined that the Veteran's back disability affected his ability to walk normally, and affected his ability to perform any bending, stooping, or heavy lifting as a postal worker.

The August 2008 VA examiner recorded an assessment of "mild" lumbar spondylosis, and noted that the Veteran reported he could walk a 1/4 mile on a good day, one block on a bad day, and that his back condition affects his ability to lift heavy objects and his sleep at night.  In an October 2008 addendum, the VA examiner reiterated that he did not believe that the Veteran was fully cooperative with the examination, and therefore that he could not further opine regarding the effect of his spine on his occupational functioning.

The March 2011 VA examiner noted that the Veteran could walk up to 3/4 of a mile, and that the Veteran was currently employed as a teacher.  

The September 2011 VA examiner noted that the Veteran was teaching for Memphis City Schools, that he reported that he was unable to stand on his feet throughout the day but that his job allowed him to alternate periods where he is teaching for one period, then had the next period off to sit at his desk.  The examiner opined that it would be difficult to maintain employment requiring him to be standing on his feet, but that his present teaching position accommodated him and the examiner saw no reason why the Veteran could not continue to function in the current capacity he was working.  

The February 2012 VA examiner noted that the Veteran's back disability caused him to experience pain with prolonged standing while teaching.  See also Addendum, May 2012 (no IVDS or incapacitating episodes).

The September 2014 VA examiner noted that diagnostic testing revealed "mild" degenerative joint disease (DJD), and opined that the Veteran's back condition could make prolonged standing or lifting work painful.

The Board finds that the above medical evidence does not support a finding that the Veteran was unable to follow a substantially gainful occupation during his two periods of unemployment between June 2008 to August 2009, and from May 2010 to February 2011 - or at any time since 2008.  Rather, they only reflect that the Veteran had difficulty with prolonged standing, bending, stooping, and lifting.  The Board emphasizes that despite the several medical opinions of record described above, none of these opinions whatsoever was to the effect that the Veteran has been unable to follow substantially gainful employment, including sedentary employment, not even from the Veteran's own treating physicians for any time since 2008.  The fact that the Veteran took off a temporary period to secure a teaching position after he left the postal service, and again after the August 2009 to May 2010 school year ended, is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case, none of the treating physicians or VA examiners opined the Veteran is incapable of performing the acts required by employment - rather, they only opined he cannot perform prolonged standing, standing, bending, stooping, and lifting.

The Board acknowledges that the Veteran reported in March 2008 that he took 126 hours of leave without pay in 2007 (from his postal position) due to his back condition, apparently under the Family Medical Leave Act (FMLA) prior to retiring from the postal service in 2008.  The Board also acknowledges that in December 2010, he reported difficulty bending over or lifting more than 10 pounds.  As outlined above, however, the Veteran was able to retire from the postal service and obtain a fulltime position teaching.  

While the Board acknowledges that the Veteran has reported earning $30,000 per year as a teacher as opposed to $70,000 as a postal worker, the Board notes that $30,000 per year nevertheless constitutes gainful employment.

The Board also acknowledges that in December 2011, the Veteran asserted that he stands around six hours a day for his teaching position, and that his supervisor suggested he find other employment permitting him to sit.  Although it seems implausible that the Veteran is not able to sit and teach, even if that was so, there is no evidence showing that the Veteran is not otherwise employable in another skilled, sedentary position, or a different teaching position permitting sitting during class time (for example, using an overhead projector or computer projection), as he has reported working towards completing his Master's Degree back in 2008, and he now has professional work experience.  Moreover, the VA examiner's notation that the Veteran was able to teach for one period, followed by resting at his desk for the next period (on and off) is different than a scenario painted by the Veteran involving simply standing on one's feet for six hours.  The examiner noted that the Veteran's teaching position accommodated the Veteran's back condition.

The Board also acknowledges that the Veteran's wife and son have reported that the Veteran experiences difficulty sleeping due to back pain.  See Statements, January and February 2012.  The Board notes, however, that back pain is already contemplated by the Veteran's currently assigned 40 percent disability rating, which rating also contemplates a moderate level of occupational impairment due to back pain.  Moreover, the Veteran is not service-connected for any sleep disorder.

Therefore, in light of the above evidence of record, the Board concludes that the criteria for entitlement to a TDIU on a schedular basis are not met, and the preponderance of the evidence is against a finding that referral for extraschedular consideration is warranted; thus, the claim is denied.

ORDER

Entitlement to a TDIU is denied.

REMAND

A.  Asthma

The Veteran claims entitlement to service connection for asthma.  For the reasons explained below, the Board finds that further development is required before a decision may be made on the claim.

By way of background, the Veteran's service treatment records are silent as to any asthma, and the Veteran's VA treatment records reflect he has been followed for asthma since July 1999.  The Veteran was afforded a VA examination in December 2010.  In June 2014, the Board remanded the Veteran's claim for a VA medical opinion from the same examiner because his prior opinion was too conclusory.  The examiner provided a December 2014 VA medical opinion that it is less likely than not that the Veteran's asthma is related to his active service, reasoning that it was related to a combination of genetic factors and environmental allergens.  The Veteran is presently service-connected for allergic rhino-sinusitis.  Therefore, the Board finds that this matter should be remanded to obtain a new VA medical opinion to clarify whether the Veteran's asthma is caused or aggravated by his service-connected allergic rhino-sinusitis.  See 38 C.F.R. § 3.310 (2014).

B.  Other Claims

The Veteran also claims entitlement to a compensable evaluation for bilateral hearing loss; a compensable evaluation for allergic rhino-sinusitis; an evaluation in excess of 10 percent for left lower extremity radiculopathy associated with a lumbar spine disability; and to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy associated with a lumbar spine disability.

By way of background, an October 2014 rating decision denied the Veteran's claims for increased ratings for his bilateral hearing loss, allergic rhino-sinusitis, and left lower extremity radiculopathy.  The October 2014 rating decision also granted entitlement to service connection for right lower extremity radiculopathy.  In February 2015, the Veteran filed a notice of disagreement regarding the ratings.  No statement of the case (SOC), however, has been issued.  Therefore, these claims will be remanded to allow the RO to provide the appellant with an appropriate SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.
Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who provided the December 2014 VA medical opinion for the Veteran's claimed asthma to review the claims file, including a copy of this remand, and to clarify whether it is at least as likely as not that the Veteran's asthma was caused or aggravated (beyond the natural progress of the disease) by his service-connected allergic rhino-sinusitis.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  Review of the entire file is required; however, attention is invited to the December 2014 VA opinion of record noting that the Veteran's asthma was related to a combination of genetic factors and environmental allergens.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the same VA examiner is not available, obtain a VA medical opinion from another qualified VA physician, and if he or she finds that a new VA examination is necessary, schedule the Veteran for such.

2.  Then, readjudicate the Veteran's claim for service connection for asthma.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

3.  Issue the Veteran an SOC with regard to the issues of entitlement to increased ratings for the Veteran's bilateral hearing loss, allergic rhino-sinusitis, and left lower extremity radiculopathy, and to a higher initial rating for his right lower extremity radiculopathy.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


